DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 04/02/2021, which are in response to USPTO Office Action mailed 01/04/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

	Specification
The disclosure is objected to because of the following informalities:
Paragraph [0035] reads “manipulated a the user 150” but should read “manipulated by the user 150”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Firestorm (YouTube Video “Firestorm – Series 3 All Fights – Robot Wars – 1999”, hereinafter referred to as Firestorm, reference and link provided in “NPL – Firestorm_YouTube_Video”) further in view of Brown et al. (US 2019/0167059 A1, hereinafter referred to as Brown).

Regarding claim 1, 
Firestorm teaches a robotic device (0:33, shows robot being discussed by its creators), comprising: 
a housing defined by a proximal end and a distal end, the housing including a top planar surface, a bottom planar surface, and a sidewall extending between the top planar surface and the bottom planar surface (0:33, shows the whole robot with the front end, i.e. proximal end, and back end, i.e. distal end, with top and bottom surfaces that are connected with a sidewall; 2:35, a side view of the robot to better display the different surfaces and sides), 
and an angled surface extending distally from the proximal end between the bottom planar surface and the top planar surface such that the angled surface forms a wedged nose at the proximal end along the bottom planar surface (0:33, shows the robot having a wedge shaped nose at the front end of the robot which connects the top surface and the bottom surface; 1:02, shows the front view of the robot and the angled surface that forms the wedged nose; 2:35, shows a side view of the robot and the angled surface that forms the wedged nose);and 
a conveyor track positioned along the angled surface (0:33, shows the robot and the conveyor tracks on its angled surface; 1:02, shows the front view of the robot and the conveyor tracks on its angled surface) 
such that the conveyor track transports the article positioned thereon from the proximal end toward the distal end (7:34 to 7:35, the robot is shown with the conveyor tracks transporting an opposing robot up the wedged nose from the front end towards the back end).
However, Firestorm does not explicitly teach sensor hardware configured to sense an article and transmit data corresponding thereto that is used to position the robotic device such that the article is located adjacent to the wedged nose.
Brown teaches sensor hardware configured to sense an article and transmit data corresponding thereto that is used to position the robotic device such that the article is located adjacent to the wedged nose ([0037], the cleaning robot has cliff, bumper, and obstacle sensors (i.e. sensor hardware); [0089], the sensors are used to sense objects and that data is used to determine the position of the robot relative to the objects; [0068], a dirt sensor can detect dirt (i.e. articles); Figs. 10 and 11, the sensed articles are sensed by the robot and the robot positions itself such that the dirt is adjacent to its wedged nose; Figs. 5 and 10, show the robot has a wedge-shaped nose).
Firestorm and Brown are analogous art to the claimed invention since they are from the similar field of robots who pick up objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Firestorm with the sensor hardware and data of Brown to create a moving robot that senses an article and positions itself adjacent to the article.


Regarding claim 2,
Firestorm-Brown teach the invention as described in claim 1. Firestorm-Brown further teach:
the housing defines a low profile such that the top and bottom planar surfaces include a length greater than the sidewall (Firestorm, 2:35, a side view of the robot to better display the different surfaces and sides; the horizontal length of the robot is greater than the vertical height of the robot, meaning it maintains a low profile, following the details of applicant’s specification in paragraph 0023).

Regarding claim 4,
Firestorm-Brown teach the invention as described in claim 1. Firestorm-Brown further teach:
the robotic device is communicatively coupled to a remote device having a transponder (Firestorm, 1:04, shows the Firestorm team controlling the robot using a remote controller; 9:57, shows one team member holding the remote controller next to the robot and the antenna receiver on the robot; the robot is communicatively coupled to the remote controller used by the team members).

Regarding claim 5,
Firestorm-Brown teach the invention as described in claim 4. Firestorm-Brown further teach:
(Firestorm, 1:04, shows the Firestorm team controlling the robot using a remote control; 9:57, shows one team member holding the remote controller next to the robot and the antenna receiver on the robot; the robot knows to move to where another opponent robot is located based on the information given by the remote device; Brown, [0083], the robot can receive input from the smartphone (i.e. remote device); Fig. 11, shows the robot receiving information from the remote device about the location of articles).

Regarding claim 6,
Firestorm-Brown teach the invention as described in claim 1. Firestorm-Brown further teach:
the wedged nose is sized to receive an article onto the conveyor track (Firestorm, 7:34 to 7:35, the robot is shown with the conveyor tracks transporting another robot up the wedged nose from the front end towards the back end starting along the bottom surface and moving the opposing robot towards the top surface).

Regarding claim 7,
Firestorm-Brown teach the invention as described in claim 1. Firestorm-Brown further teach:
the wedged nose extends along a juncture between the angled surface and the bottom planar surface (Firestorm, 0:33, shows the robot having a wedge shaped nose at the front end of the robot which connects the top surface and the bottom surface; 1:02, shows the front view of the robot and the angled surface that forms the wedged nose; 2:35, shows a side view of the robot and the angled surface that forms the wedged nose).


Regarding claim 11,
Firestorm-Brown teach the invention as described in claim 1. Firestorm-Brown further teach:
the robot further comprises a drive mechanism mounted to the housing along the bottom surface such that the drive mechanism moves the housing (Firestorm, 0:33, the team describes the robot as wedged shaped and runs at 36 volts with go-kart tires to move the robot; 4:37, shows the robot upside down and gives a view of the wheels that move the robot).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Firestorm (YouTube Video “Firestorm – Series 3 All Fights – Robot Wars – 1999”, referred to as Firestorm, reference and link provided in “NPL – Firestorm_YouTube_Video”) and Brown et al. (US 2019/0167059 A1, referred to as Brown), and further in view of Anorakaphobia (Website “Robot Wars Wiki: Anorakaphobia”, hereinafter referred to as Anorakaphobia, reference and link provided in “NPL – Anorakaphobia_RobotWarsWiki_Oct2017”).

Regarding claim 3, 
Firestorm-Brown teach the invention as discussed above in claim 1. Firestorm-Brown further teach the conveyor track is further positioned along the top planar surface (Firestorm, 0:33, shows the conveyor track on the top planar surface of the robot that happens to be angled as well).
However, Firestorm-Brown do not teach the conveyor track extends continuously from the angled surface to the top surface.
Anorakaphobia teaches the conveyor track extends continuously from the angled surface to the top surface (§Series 3, the Anorakaphobia robot included two chainsaw chains that operated like a conveyor belt to pick of objects and ran the entire length of the angled nose and the top face; Figure at top of page labeled "Anorakaphobia", shows the robot and the conveyor belt chainsaw chains running the length of the angled and top surfaces of the robot).
Firestorm, Brown, and Anorakaphobia are analogous art to the claimed invention since they are from the similar field of robots who pick up objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Firestorm-Brown with the full length conveyor belt chains of Anorakaphobia to create a robot that has a conveyor belt for picking up objects that runs the full length of the angled surface to the top surface of the robot.
The motivation for modification would have been to create a robot that can move objects a longer distance with the conveyor belts without interruption or concern of the object falling off the angled surface if the conveyor belt were to stop short of the top surface.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Firestorm (YouTube Video “Firestorm – Series 3 All Fights – Robot Wars – 1999”, referred to as Firestorm, reference and link provided in “NPL – Firestorm_YouTube_Video”) and Brown et al. (US 2019/0167059 A1, referred to as Brown), further in view of Boman et al. (US 2012/0309261 A1, hereinafter referred to as Boman) and Skiba et al. (US 2017/0286916 A1, hereinafter referred to as Skiba).

Regarding claim 8, 
Firestorm-Brown teach the invention as discussed above in claim 1. 
However, Firestorm-Brown do not explicitly teach the housing further includes a receiver sized and shaped to releasably receive a cane apparatus therein.
Boman teaches a receiver sized and shaped to releasably receive a [remote controller] therein ([0029], the controller is removably attached into a modular slot in the mobile robot device; Fig. 2, the remote 7 can be attached or detached from the robot 5).

The motivation for modification would have been to create a robot that can be controlled remotely with a remote controller, but can also have the remote controller be attached to the robot in the location of the receiver so as to avoid losing the remote controller, and to be able to control the robot from a closer proximity, rather than at a remote distance. This improves the user experience when interacting with the robot and reduces the chances of losing the robot’s remote controller.
However, Firestorm-Brown-Boman do not explicitly teach that the remote control device is a cane apparatus.
Skiba teaches the remote control device is a cane apparatus ([0164], the user can communicate with the robot by using a cane to point a particular item or location to the robot).
 Firestorm, Brown, Boman, and Skiba are analogous art to the claimed invention since they are from the similar field of robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Firestorm-Brown-Boman with the communication cane of Skiba to create a robot that is remotely controlled by a cane.
The motivation for modification would have been to create a robot that can be controlled by various kinds of remote control devices so the user has more customization options of how they can control and interact with the robot. This enhances the user experience when interacting with the robot.

Regarding claim 9, 
Firestorm-Brown-Boman-Skiba teach the invention as discussed above in claim 8. Firestorm-Brown-Boman-Skiba further teach the robotic device is repositionable via the cane apparatus coupled to (Boman, [0029], the controller is removably attached into a modular slot in the mobile robot device; Fig. 2, the remote 7 can be attached or detached from the robot 5; [0074], the controller, when positioned inside the frame of the robot (i.e. when coupled to the receiver), is used for controlling the movement of the robot; here, when the remote apparatus is coupled to the robotic device, the robotic device is repositionable via the remote apparatus; Skiba, [0164], wherein the controlling apparatus can be a cane; here, the remote apparatus is a cane).

Regarding claim 10, 
Firestorm-Boman-Skiba teach the invention as discussed above in claim 8. Firestorm-Boman-Skiba teach the receiver is positioned along the top surface or the sidewall of the housing at the distal end (Boman, Fig. 2, shows the receiver containing the remote apparatus in the attached position; the receiver is positioned on the top surface of the robot housing at the top end of the body (i.e. the distal end); here, the proximal end is located by the feet of the robot, so the distal end is where the receiver is located).

Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Firestorm (YouTube Video “Firestorm – Series 3 All Fights – Robot Wars – 1999”, referred to as Firestorm, reference and link provided in “NPL – Firestorm_YouTube_Video”) further in view of Brown et al. (US 2019/0167059 A1, referred to as Brown) and Skiba et al. (US 2017/0286916 A1, referred to as Skiba).

Regarding claim 12, 
Firestorm teaches a remote controlled robotic system (1:04, shows the Firestorm team controlling the robot using a remote control; 9:57, shows one team member holding the remote controller next to the robot), comprising: 
(0:33, shows the robot being discussed by its creators), comprising: 
a housing having a proximal end and a distal end, the housing is defined by a top surface, a bottom surface, a sidewall, and an angled surface, wherein the top surface extends parallel to the bottom surface and the sidewall extends between the top and bottom surfaces (0:33, shows the whole robot with a front end, i.e. proximal end, and back end, i.e. distal end, with top and bottom surfaces that are connected with a sidewall; 2:35, a side view of the robot to better display the different surfaces and sides), 
wherein the angled surface extends transversely relative to the top and bottom surface and forms a wedged nose at a juncture of the angled surface and the bottom surface along the proximal end (0:33, shows the robot having a wedge shaped nose at the front end of the robot which connects the top surface and the bottom surface; 1:02, shows the front view of the robot and the angled surface that forms the wedged nose; 2:35, shows a side view of the robot and the angled surface that forms the wedged nose); and
a conveyor track positioned along the angled surface that translates from the proximal end at the juncture of the bottom and angled surfaces to the top surface such that the article, when positioned thereon, is translated along the angled surface toward the top surface (0:33, shows the robot and the conveyor tracks on its angled surface; 1:02, shows the front view of the robot and the conveyor tracks on its angled surface; 7:34 to 7:35, the robot is shown with the conveyor tracks transporting another robot up the wedged nose from the front end towards the back end starting along the bottom surface and moving the opposing robot towards the top surface), and 
a [remote device] communicatively coupled to the robotic device (1:04, shows the Firestorm team controlling the robot using a remote control device; 9:57, shows one team member holding the remote controller next to the robot).

Brown teaches sensor hardware configured to sense an article and transmit data corresponding thereto that is used to position the robotic device such that the article is located adjacent to the wedged nose ([0037], the cleaning robot has cliff, bumper, and obstacle sensors (i.e. sensor hardware); [0089], the sensors are used to sense objects and that data is used to determine the position of the robot relative to the objects; [0068], a dirt sensor can detect dirt (i.e. articles); Figs. 10 and 11, the sensed articles are sensed by the robot and the robot positions itself such that the dirt is adjacent to its wedged nose; Figs. 5 and 10, show the robot has a wedge-shaped nose).
Firestorm and Brown are analogous art to the claimed invention since they are from the similar field of robots who pick up objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Firestorm with the sensor hardware and data of Brown to create a moving robot that senses an article and positions itself adjacent to the article.
The motivation for modification would have been to create a moving robot that senses an article and position itself adjacent to the article to then pick up the article in order to have a moving robot that is aware of its surroundings and capable of operating effectively based on sensor information. This would enable the robot to operate in an autonomous mode or a manual mode, thus enhancing the user experience and allowing the robot to pick up articles with more accuracy.
However, Firestorm-Brown do not explicitly teach that the remote device is a cane.
Skiba teaches the remote device is a cane ([0164], the user can communicate with the robot by using a cane to point a particular item or location to the robot).
Firestorm, Brown, and Skiba are analogous art to the claimed invention since they are from the similar field of service robots. It would have been obvious to one of ordinary skill in the art before the 
The motivation for modification would have been to create a robot that can be controlled by various kinds of remote control devices so the user has more customization options of how they can control and interact with the robot. This enhances the user experience when interacting with the robot.

Regarding claim 13,
Firestorm-Brown-Skiba teach the invention as discussed above in claim 12. Firestorm-Brown-Skiba further teach the housing defines a low profile such that the top and bottom surfaces include a length greater than a height of the sidewall (Firestorm, 2:35, a side view of the robot to better display the different surfaces and sides; the horizontal length of the robot is greater than the vertical height of the robot, meaning it maintains a low profile).

Regarding claim 14,
Firestorm-Brown-Skiba teach the invention as discussed above in claim 12. Firestorm-Brown-Skiba further teach the cane includes an actuation feature such that actuation of the actuation feature communicates a location of an article to the robotic device (Firestorm, 1:04, shows the Firestorm team controlling the robot using a remote control; 9:57, shows one team member holding the remote controller next to the robot and the antenna receiver on the robot; the buttons on the remote controller are the actuation features and by using these the robot is told to move to a location of an opposing robot by the remote controller; Skiba, [0164], wherein the remote control device can be a cane).


Regarding claim 15,
Firestorm-Brown-Skiba teach the invention as discussed above in claim 12. Firestorm-Brown-Skiba further teach the cane includes an actuation feature such that actuation of the actuation feature initiates the conveyor track (Firestorm, 1:04, shows the Firestorm team controlling the robot using a remote control; 9:57, shows one team member holding the remote controller next to the robot and the antenna receiver on the robot; the conveyor belts are not constantly on (0:33, all parts are stationary) so the remote control initiates the conveyor track through the use of buttons which are actuation features; Skiba, [0164], wherein the remote control device can be a cane).

Regarding claim 17,
Firestorm teaches a method for operating a robotic device (1:04, shows the Firestorm team controlling the robot using a remote control; 9:57, shows one team member holding the remote controller next to the robot and the antenna receiver on the robot; the team has a method for operating the robotic device using the remote control), the method comprising: 
positioning a [remote controller] apparatus adjacent to a target object (1:04, shows the Firestorm team controlling the robot using a remote control across the arena from the robot; the remote control is adjacent to the robot and the target opponent robot), 
moving the robotic device to the [remote controller] apparatus such that the robotic device approaches the target object, and moves into position to engage the target object with a wedged nose of the robotic device (1:04, shows the Firestorm team controlling the robot using a remote control; 9:57, shows one team member holding the remote controller next to the robot and the antenna receiver on the robot; the team uses the remote control to move the robot closer or further away to the remote control device in order to have the robot approach the target opponent robot; 0:33, shows the robot and the conveyor tracks on its angled surface; 1:02, shows the front view of the robot and the conveyor tracks on its angled surface; 7:34 to 7:35, the robot is shown with the conveyor tracks transporting another robot up the wedged nose from the front end towards the back end starting along the bottom surface and moving the opposing robot towards the top surface), and 
actuating a conveyor track of the robotic device to pull the target object up over the wedged nose and onto a top surface of the robotic device (7:34 to 7:35, the robot is shown with the conveyor tracks transporting another robot up the wedged nose from the front end towards the back end starting along the bottom surface and moving the opposing robot towards the top surface).
However, Firestorm does not explicitly teach the robotic device senses the target object.
Brown teaches the robotic device senses the target object ([0037], the cleaning robot has cliff, bumper, and obstacle sensors (i.e. sensor hardware); [0089], the sensors are used to sense objects and that data is used to determine the position of the robot relative to the objects; [0068], a dirt sensor can detect dirt (i.e. target objects)).
Firestorm and Brown are analogous art to the claimed invention since they are from the similar field of robots who pick up objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Firestorm with the sensor hardware and data of Brown to create a moving robot that can sense target objects.
The motivation for modification would have been to create a moving robot that senses an object to then pick up the object in order to have a moving robot that is aware of its surroundings and capable of operating effectively based on sensor information. This would enable the robot to operate in an autonomous mode or a manual mode, thus enhancing the user experience and allowing the robot to pick up objects with more accuracy.
However, Firestorm-Brown does not explicitly teach that the remote device is a cane.
Skiba teaches the remote device is a cane ([0164], the user can communicate with the robot by using a cane to point a particular item or location to the robot).

The motivation for modification would have been to create a robot that can be controlled by various kinds of remote control devices so the user has more customization options of how they can control and interact with the robot.

Regarding claim 18,
Firestorm-Brown-Skiba teach the invention as discussed above in claim 17. Firestorm-Brown-Skiba further teach transmitting a signal to the robotic device of a location of the cane apparatus upon actuation of a button on the cane apparatus (Brown, [0105], the user interface (i.e. remote apparatus) can include a leash button that fixes the relative position of the cleaning robot with respect to the remote apparatus; here, the leash button/function transmits the location of the remote apparatus to the robot device so the robot device can follow where the remote apparatus goes; Skiba, [0164], the user can communicate with the robot by using a cane to point a particular item or location to the robot; here, the remote apparatus is a cane).
The motivation for modification would have been to create a robot that can move to a specific location based on a command given by a cane remote control device. This would make the robot more autonomous while giving the user the ability to communicate with the robot, creating a more customizable user experience.



Regarding claim 19,
Firestorm-Brown-Skiba teach the invention as discussed above in claim 18. Firestorm-Brown-Skiba teach the method further comprises mapping a movement to the location of the cane apparatus prior to navigating the robotic device toward the location (Brown, [0105], the user interface (i.e. remote apparatus) can include a leash button that fixes the relative position of the cleaning robot with respect to the remote apparatus; here, the leash button/function transmits the location of the remote apparatus to the robot device so the robot device can move to the remote apparatus; [0058], the cleaning robot has a planned path based on the information input to the user interface (i.e. remote apparatus); here, the robot moves according to a planned path movement; when the button telling the robot to come to the remote apparatus is pressed, the robot plans a path prior to moving toward the remote apparatus; Skiba, [0164], the user can communicate with the robot by using a cane to point a particular item or location to the robot; here, the remote apparatus is a cane).

Regarding claim 20, 
Firestorm-Brown-Skiba teach the invention as discussed above in claim 17. Firestorm-Brown-Skiba further teach the method further comprises transmitting a signal to the robotic device to activate the conveyor track to transfer the target object up the wedged nose upon actuation of a button on the cane apparatus (Firestorm, 1:04, shows the Firestorm team controlling the robot using a remote control; 9:57, shows one team member holding the remote controller next to the robot and the antenna receiver on the robot; the conveyor belts are not constantly on (0:33, all parts are stationary) so the remote control initiates the conveyor track through the use of buttons which are actuation features).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Firestorm (YouTube Video “Firestorm – Series 3 All Fights – Robot Wars – 1999”, referred to as Firestorm, reference and link provided in “NPL – Firestorm_YouTube_Video”), Brown et al. (US 2019/0167059 A1, referred to as Brown) and Skiba et al. (US 2017/0286916 A1, referred to as Skiba), further in view of Morin et al. (US 9,788,698 B2, hereinafter referred to as Morin).

Regarding claim 16,
Firestorm-Brown-Skiba teach the invention as discussed above in claim 12. Firestorm-Brown-Skiba further teach the cane includes an actuation feature (Firestorm, 1:04, shows the Firestorm team controlling the robot using a remote control; the remote control includes actuation features; Skiba, [0164], wherein the remote controller can be a cane).
However, Firestorm-Brown-Skiba do not explicitly teach that the actuation of the actuation feature communicates a location of an elevator lift to the robotic device. However, Skiba does disclose that the cane can be used to point the robot to move to a location ([0164]).
Morin teaches that the actuation of the actuation feature communicates a location of an elevator lift to the robotic device (Col. 9, lines 18-24, the robot is coupled to a robot controller circuit through the communications unit; the robot controller can cause the robot to navigate to the dock in response to the homing signal sent by the dock; the actuation here is the dock sending the homing signal to the robot; Col. 9, lines 36-38, the robot when docked is on a platform, thus being physically elevated; Figs. 1 and 5A show the robot being elevated when attached to the dock; Col. 6, lines 11-15, after the robot is docked, the debris is drawn from the robot into the debris canister; the debris canister is higher up than the vacuum, thus the debris has been elevated; Figs. 1 and 5A show the elevating processes of the robot or the debris; the docking station is the elevator is this case). 

The motivation for modification would have been to create a robot that can move to a specific location based on a command given by a control device. This would make the robot more autonomous while giving the user the ability to communicate with the robot, creating a more customizable user experience.

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
Applicant argues independent claim 1 and claims 2, 4, 5-7, and 11 are allowable over Firestorm because Firestorm fails to expressly or inherently disclose each and every limitation of claim 1, specifically “sensor hardware configured to sense an article and transmit data corresponding thereto that is used to position the robotic device such that the article is located adjacent to the wedged nose.”
Applicant’s arguments with respect to claims 1, 2, 4, 5-7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Firestorm in combination with Brown disclose each limitation of claim 1, 2, 4, 5-7, and 11 as described above.

Applicant argues claims 3 and 8-10 depend from and contain all of the recitations of independent claim 1, and are similarly allowable over Firestorm for the reasons stated above. 
Applicant’s arguments with respect to claims 3 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Firestorm in combination with Brown disclose each limitation of claim 1 as described above.

Applicant argues the receiver as recited in claims 8-10 is a component that is "sized and shaped to receive the tip end 124 of the cane apparatus 118 such that the cane apparatus 118 may be releasably coupled to the robotic device 102 by inserting the tip end 124 into the receiver 128 (FIG. 3)." (para. [0035]). Applicant states the receiver is not an "antenna receiver" as disclosed in Firestorm. Such an "antenna receiver" disclosed in Firestorm, together with the modular slot disclosed in Boman is not an obvious combination because Firestorm and Boman are disclosing two wholly different components that a person of ordinary skill in the art would never be motivated to combine.
However, claims 8-10 remain rejected over Firestorm and Brown, further in view of Boman and Skiba. Boman teaches a receiver that is a part of the robot housing for releasably receiving a remote controller therein. Firestorm-Brown teach a remote controller that controls the robot. It is obvious to one of ordinary skill in the art to combine the remote controller and robot of Firestorm-Brown to include the receiver on the robot for releasably receiving the remote controller, so the remote controller can be attached to the robot at the location of the receiver so as to avoid losing the remote controller, and to be able to control the robot from a closer proximity, rather than at a remote distance. Skiba teaches the remote controller can be a cane apparatus. It is obvious to one of ordinary skill in the art to combine the robot with a receiver for a remote controller of Firestorm-Brown-Boman with the cane apparatus of Skiba to create a robot that is remotely controlled by a cane apparatus that is releasably 

Applicant argues independent claim 12 and claims 13-15 dependent thereon are allowable over Firestorm and Skiba at least because Firestorm and Skiba do not teach or fairly suggest each and every recitation of claim 12. More specifically, Firestorm and Skiba do not teach or fairly suggest a robotic device comprising "sensor hardware configured to sense an article and transmit data corresponding thereto that is used to position the robotic device such that the article is located adjacent to the wedged nose" as recited in claim 12. Additionally, Morin fails to remedy the deficiencies of Firestorm and Skiba and is not relied upon to teach the sensor hardware of claim 12, thus leading to claim 16 being allowable over the cited references.
Applicant’s arguments with respect to claims 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Firestorm in combination with Brown and Skiba disclose each limitation of claim 12-15, and with Brown, Skiba, and Morin for limitations of claim 16, all described above.

Applicant argues independent claim 17 and claim 20 are allowable over Firestorm and Skiba at least because Firestorm and Skiba do not teach or fairly suggest each and every recitation of claim 17. More specifically, Firestorm and Skiba do not teach or fairly suggest a method of operating a robotic device comprising "moving the robotic device to the cane apparatus such that the robotic device approaches the target object, senses the target object and moves into position to engage the target object with a wedged nose of the robotic device". With respect to dependent claims 18 and 19, Morin 
Applicant’s arguments with respect to claims 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Firestorm in combination with Brown and Skiba disclose each limitation of claims 17-20 as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dooley et al. (US 2009/0281661 A1, hereinafter referred to as Dooley)
Hudson et al. (US 2008/0063400 A1, hereinafter referred to as Hudson)

Dooley teaches a robot that picks up objects while it performs a cleaning operation. The robot has a wedge-shaped nose for picking up its target objects.
	Hudson teaches a remote control device that can designate a destination for a remote vehicle/robot. The remote uses a laser beam to point the robot to the desired location.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664